September 21, 2016 United States Securities and Exchange Commission Division of Corporation Finance 100F Street, N.E. Washington, DC 20549 Re: Geant Corp. Registration Statement on Form S-1 Filed August 9, 2016 File No. 333-213009 Ladies and Gentlemen: This letter responds to the comments from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in your letter dated September 1, 2016 to Geant Corp. (the “Company”), regarding the Company’s Registration Statement on Form S-1 referenced above (the “Registration Statement”). Simultaneously with the filing of this letter, the Company is submitting via EDGAR Amendment No. 1 to the Registration Statement (the “Amendment”), which responds to the Staff’s comments. For your convenience, we have restated the Staff’s comments and have provided the Company’s response below each comment. General: 1. Please supplementally provide us with copies of all written communications, as defined in Rule 405 under the Securities Act, that you or anyone authorized to do so on your behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications. Response: There have not been and will be no written communications, as defined in Rule 405 under the Securities Act, that we, or anyone authorized to do so on our behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications other than the prospectus which is the subject of this registration. 2. We note statements on your prospectus coverage page, page 7, and page 20 that “[a]ll accepted subscriptions are irrevocable, even if you subsequently learn information about us that you consider to be materially unfavorable” and related risk factor disclosure on page 13. If retained, clarify that this statement does not limit investors’ rights to seek remedies under Section 5 of the Securities Act of 1933 in cases of material omissions or misstatements in this registration statement. Response: This statement was clarified. Cover Page 3. Revise the Cover Page to indicate invested funds will not be placed into an escrow account. See Item 501(1)(b)(8)(iii) of Regulation S-K. Response: Cover page was revised. Prospectus Summary, page 6 4. We note that here and elsewhere you state that your office is located at Kiranthidiya road 114, Beruwala, Sri Lanka, 12070.
